SCHALLER, J.,
dissenting. Our Supreme Court has explained that “the paramount purpose of a property division pursuant to a dissolution proceeding ... is to unscramble existing marital property in order to give each spouse his or her equitable share at the time of dissolution.” (Emphasis added; internal quotation *440marks omitted.) Greco v. Greco, 275 Conn. 348, 355, 880 A.2d 872 (2005). The majority affirms the trial court’s financial orders in the dissolution of the thirty-four year marriage of the parties. I respectfully disagree because, in my view, the plaintiff, Janet L. Szegda, has not received her equitable share of the marital property. I am fully aware of the highly deferential review that we give to decisions of trial courts in family matters. See, e.g., Simes v. Simes, 95 Conn. App. 39, 45-46, 895 A.2d 852 (2006). I can also appreciate that this case presented unusual difficulties for the trial court. Despite these considerations, however, I disagree that the trial court acted within its discretion. The trial court is responsible for producing an evenhanded and realistic result that bears a relationship to the parties’ contributions to the marital property. See Bartlett v. Bartlett, 220 Conn. 372, 378 n. 8, 599 A.2d 14 (1991) (“[i]n assigning marital property, the trial court must also consider the opportunity for each party to acquire future capital assets and income, as well as the contribution of each of the parties toward the value of their respective estates”). The trial court is bound to find facts accurately and consistently on the basis of the evidence and to apply them to produce orders with which the parties can realistically comply. “It is hornbook law that what a spouse can afford to pay for support and alimony is a material consideration in the court’s determination as to what is a proper order. Casanova v. Casanova, 166 Conn. 304, 304-305, 348 A.2d 668 (1974); England v. England, 138 Conn. 410, 85 A.2d 483 (1951).” Misiorski v. Misior-ski, 11 Conn. App. 463, 469, 528 A.2d 829 (1987). Furthermore, the trial court’s conclusions must be reasonably based on the findings. Cf. Watson v. Watson, 221 Conn. 698, 711, 607 A.2d 383 (1992); Casey v. Casey, 82 Conn. App. 378, 383-85, 844 A.2d 250 (2004).
While at first blush, the property division and other orders appear to be reasonably fair, adose examination *441of the memorandum of decision reveals a disproportionate tipping of the scales in favor of the defendant husband, Ronald H. Szegda. Moreover, insofar as the disposition purports to be based on the facts found, it reflects a series of inconsistencies. By failing to take into account adequately the realities of the situation that are apparent from its fact-finding, the trial court arrived at a result that substantially undervalues the plaintiffs contributions to the marriage and undermines her interest in having at least the same degree of financial security as the defendant.
The plaintiff, who deferred her education and career seventeen years in order to raise the couple’s three children and to contribute to the family and the family farming business, was awarded alimony of $75 per week for only two years plus a note for a sum of money representing about 40 percent of the equity in the three marital properties. The defendant was awarded the entire interest in the farm business, to which the plaintiff contributed in her multiple roles as homemaker, parent and worker. In total, the plaintiff received a mere 36 percent of the farm and property assets. It is significant economically also that her receipt of lump sum installments was postponed for as long as six years, a factor that reduces further the value of what she was awarded.
The reality of the parties’ economic situation portrayed by the trial court’s fact-finding is that, in two years’ time, the plaintiff will most likely be faced with a predicament in which she has no place to live and no full-time employment. Instead, she will have the questionable right to attempt to collect, perhaps ultimately by foreclosure, a mortgage note that secures two lump sum payments.
The irony of this disposition is that the fact-finding fails to support the defendant’s ability make these payments without surrendering the Robinson farm, which *442the trial court apparently found essential to the farm business, so essential that its loss would be “devastating . . . .” Rather than allow the plaintiff to receive the residence portion of the Robinson farm, which the defendant actually proposed to the court, the trial court awarded all three marital properties to the defendant. The plaintiff was ordered to leave the family home within two years, reassured only by the defendant’s obligation to pay her two sums of cash. The defendant’s income was found to be minimal, barely enough to support one person, and, in all probability, insufficient to allow him to refinance the Robinson property. The trial court’s orders appear to have created the likelihood of an economic crisis for both parties within two years. Short of attempting to sell the entire property, a result that would undermine the objectives of both parties, the facts found reveal no way to meet the financial orders.
Even with appropriate deference to the trial court’s fact-finding, it is evident that the inconsistent application of the facts found in support of the trial court’s disposition presents a disjointed picture of the evidence in this case. While the plaintiffs emotional illness was emphasized as the primary cause of the failure of the marriage, that illness was disregarded when the trial court speculated that “she should be able to sustain herself.” While it was undisputed that the plaintiff devoted her life to being the primary caretaker for the couple’s three children as well as helping with the farm work, her contributions, which the trial court recognized, were barely taken into account in the alimony and property awards. The conclusory remark that “she should be able to sustain herself’ is not substantiated by the trial court’s fact-finding. Although younger than the defendant, at fifty-three, her prospects for securing full-time teaching employment cannot be deemed likely because she has been unable to secure such employment and is not so employed at this time. Given her *443age, illness and inability to secure a full-time position to date, a conclusion that she can support herself is sheer speculation and, therefore, clearly erroneous.
I further believe that the trial court failed to provide sufficient reasons for the time limited alimony award.1 When alimony is time limited, the reasons must be adequately explained. Mathis v. Mathis, 30 Conn. App. 292, 294, 620 A.2d 174 (1993); see also Clark v. Clark, 66 Conn. App. 657, 668, 785 A.2d 1162, cert. denied, 259 Conn. 901, 789 A.2d 990 (2001). The result in this case is that the plaintiff received barely one-third of the net marital assets and did not receive the family residence or any other of the three parcels of real estate owned by the parties. There is no basis in the facts to conclude that she will be able to support herself in two years. Nor is there a factual basis to conclude that the defendant is capable of paying the lump sum, or, if he does, that it will enable her to sustain herself. The defendant retained all of the marital property, including the family residence and the entire interest in the farm business, more than $200,000. In my view, the facts found realistically provide no reasonable basis for the time limitation on alimony.
The underlying reason for the financial orders is to enable the defendant to continue his lifelong farming career. All three marital parcels, with a total value of more than $1 million, remain devoted to a farm enterprise that nets income of, at best, $200 per week and, by the defendant’s estimate, a loss. The Robinson parcel, according to the trial court, is essential for growing crops for the other two parcels, a conclusion that is unsupported by the evidence.
On the basis of the trial court’s fact-finding, the disposition arrived at by the trial court is not supported by the *444evidence. The trial court’s orders allow the defendant to continue a lifelong farming career that generates minimal weekly income while placing the plaintiff in a precarious economic position within two years when she must leave the family residence. Even if the disproportionate division of property were assumed to be reasonable, the trial court’s fact-finding fails to support the likelihood that the defendant will be financially able to comply with the orders of making lump sum payments.
This case represents one of the very rare matrimonial cases in which a disappointed party persuades me that the financial orders entered incident to a dissolution action exceed the broad discretion of the trial court. See Casey v. Casey, supra, 82 Conn. App. 378. For the foregoing reasons, I believe that the financial orders represent an abuse of discretion. Accordingly, I respectfully dissent.

 Our Supreme Court has explained that “alimony is not designed to punish, but to ensure that the former spouse receives adequate support.” (Emphasis added.) Greco v. Greco, supra, 275 Conn. 361.